Citation Nr: 0735798	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-06 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to February 
1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

As support for her claim, the veteran testified at a hearing 
at the RO in November 2005 before a local decision review 
officer (DRO).

Since the claim must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The veteran claims she is unable to obtain or maintain 
substantially gainful employment because of the severity of 
her service-connected disabilities.  Indeed, she alleged 
during her November 2005 hearing that she had not been 
gainfully employed since August 2003.

The veteran will be entitled to a TDIU upon establishing she 
is in fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from her 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be 
given to her level of education, any special training, and 
previous work experience in making this determination, but 
not to her age or impairment from disabilities that are not 
service connected (i.e., unrelated to her military service).  
See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.



There are percentage requirements for a total disability 
rating:  (1) a single service-connected disability rated as 
100 percent disabling; or (2) the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
her service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and sufficient additional disability for a combined 
disability rating of at least 70 percent.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16(a).

But even if the ratings for her disabilities fail to meet 
these threshold minimum percentage requirements of § 4.16(a), 
the veteran may still receive a TDIU on an extra-scheduler 
basis - provided it is still shown she is incapable of 
obtaining and maintaining substantially gainful employment.  
See 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  See also Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."



In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See, too, 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration was given on 
account of the same.  See 38 C.F.R. § 4.18.

In this particular case at hand, the veteran's service-
connected disabilities are:  hypertension - rated 60-percent 
disabling; status post total abdominal hysterectomy with 
bilateral salpingo-oopherectomy - rated 50-percent 
disabling; migraine headaches - rated 30-percent disabling; 
asthma - also rated as 
30-percent disabling; right knee arthritis - rated 10-
percent disabling; and urinary stress incontinence - rated 
noncompensable (i.e., 0-percent disabling).  As well, the 
veteran receives special monthly compensation (SMC) for loss 
of use of a creative organ.  Her combined rating is 90 
percent.  See 38 C.F.R. § 4.25

Thus, as is readily apparent, the veteran satisfies the 
threshold minimum rating requirements of 38 C.F.R. § 4.16(a) 
because she has at least one service-connected disability 
rated 40 percent or higher and since her combined rating is 
at least 70 percent.

Records show the veteran worked as a hair dresser from 
October 1998 to August 2003.  A Social Security 
Administration (SSA) decision indicates she previously worked 
as a security guard, custodian, and cosmetologist.  According 
to an April 2006 VA outpatient treatment record, her last 
employment as a hair dresser was working out of her home.  
The June 2007 SSA decision determined she was disabled and 
therefore entitled to compensation under the Social Security 
Act.  This is probative evidence in support of her claim with 
VA for a TDIU, but not altogether dispositive because VA and 
SSA use different standards.  See, e.g., Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-71 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).

In terms of education, the veteran has a high school diploma 
with some college credits and some vocational training in 
cosmetology.

Thus far, there are a few clinical findings of record 
providing some insight into the veteran's capacity for 
gainful employment, in relation to her service-connected 
disabilities, though they have not resolved this issue.  The 
VA compensation examinations approached her TDIU claim by 
analyzing the effects of one or at most two service-connected 
disabilities, rather than assessing her employment handicap 
in terms of the aggregate effect of all of her service-
connected disabilities.  For example, a neurological 
compensation examination in November 2005 indicated her 
headaches are not likely to make her unemployable, with no 
mention of any such occupational impairment that may result 
with collective consideration of her other service-connected 
disabilities, as well.  Similarly, at the respiratory 
examination in November 2005, the examiner indicated the 
veteran's asthma and hypertension do not prevent her 
employability or restrict her activities.  Likewise, at the 
genitourinary examination in December 2006, the examiner 
opined that the incontinence, cystitis (which, incidentally, 
is not service connected), and hysterectomy do not affect the 
veteran's employability.  There has been no such assessment 
insofar as her right knee arthritis.



While clearly relevant to the subject of her employability, 
since these assessments do not include the combined effects 
of the veteran's service-connected disabilities, rather at 
most consider their effects in limited isolation, they cannot 
be considered dispositive of her claim for a TDIU.  Although 
these VA examiners universally found her potentially capable 
of working (which is the basis of the RO's denial), 
the examiners' approach was faulty because they considered at 
most one or two service-connected disabilities rather than 
addressing their cumulative effects on the veteran's 
potential to work in substantially gainful occupation.  In 
addition, the SSA's decision indicated the conditions 
impairing her employment are asthma, migraine headaches, 
diabetes mellitus, and a kidney stone.  But the diabetes and 
kidney stone are not service-connected conditions and, 
therefore, like as mentioned when referring to her cystitis, 
are not factors in determining whether she is unemployable 
according to VA standards.

Thus, the veteran must be reexamined to determine whether she 
is unable to obtain and maintain substantially gainful 
employment as a consequence solely of her service-connected 
disabilities.  In making this critical assessment, the 
designated examiner will have the opportunity to consider all 
pertinent evidence in the file addressing this determinative 
issue, including specifically the aggregate effect of the 
service-connected disabilities as a whole - not just in 
limited isolation.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).

That said, the VA examiner, whoever designated, should also 
take into account the veteran's several medical conditions 
that are not service-connected, including her Type II 
diabetes mellitus, kidney stones, chronic back pain, 
hepatitis B, hyperlipidemia, and depression.



The Board also notes that, although the RO made attempts to 
obtain the veteran's SSA records and received a negative 
response in November 2006, she has indicated she received a 
fully favorable decision by that agency benefits.  And while 
VA has a copy of the favorable decision, if there are 
additional records at that agency that may be relevant to her 
VA claim for a TDIU, because they provided the basis of the 
underlying award, they must be obtained before deciding this 
appeal.  If they are unobtainable, for whatever reason, this 
must be documented in the file  38 C.F.R. § 3.159(c)(2).  See 
also Lind v. Principi, 3 Vet. App. 493, 494 (1992) and 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the TDIU claim is REMANDED for the following 
additional development and consideration:

1.  Obtain the veteran's SSA records, 
including all medical records that 
formed the basis of any decision 
rendered by that agency.  Efforts to 
obtain these records should also be 
documented, including in terms of 
whether the attempts to obtain them 
have been exhausted and further 
attempts to obtain them would be 
futile.  All evidence received in 
response to this request should be put 
in the claims file for consideration in 
this appeal.

2.  Schedule the veteran for another VA 
medical examination to determine whether 
she is incapable of securing and 
maintaining substantially gainful 
employment due to her service-connected 
disabilities, considering the aggregate 
effect of her (1) hypertension; (2) 
status post total abdominal hysterectomy 
with bilateral salpingo-oopherectomy; (3) 
migraine headaches; (4) asthma; (5) right 
knee arthritis; and (6) urinary stress 
incontinence - not just the effect of 
one or two of these conditions in limited 
isolation.  


In offering this opinion the examiner 
must consider the degree of interference 
with ordinary activities, including in 
particular capacity for employment, 
caused solely by the veteran's service-
connected disabilities, as distinguished 
from any such occupational handicap 
attributable to conditions that are not 
service connected (e.g., her Type II 
diabetes mellitus, kidney stones, chronic 
back pain, hepatitis B, hyperlipidemia, 
and depression).  Consider also whether 
she is only employable under certain 
circumstances, such as if only allowed 
certain accommodations or other special 
considerations.  Additionally, if it is 
determined she is indeed incapable of 
obtaining or retaining substantially 
gainful employment, the examiner should 
estimate and state the approximate date 
of onset of this total occupational 
impairment.

If the examiner cannot render an opinion, 
without resorting to pure speculation, 
please expressly indicate this and 
explain why a response is not possible or 
feasible.  It is absolutely imperative 
that the VA examiner, whoever designated, 
has access to and reviews the claims 
file, including a copy of this remand, 
for the veteran's pertinent medical and 
occupational history.

3.  Review the claims file.  If the 
report of the evaluation does not contain 
a sufficient response to the question 
posed, take corrective action. 38 C.F.R. 
§ 4.2 (2006); Stegall v. West, 11 Vet. 
App. 268 (1998).



4.  Then readjudicate the veteran's claim 
for a TDIU in light of the additional 
evidence.  If this claim is not granted 
to her satisfaction, send her and her 
representative a SSOC and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



